     1
                                                                    ~~               FILED
                                                                          CLERK. U.S. Di9T!?ICT COURT
  2

  3                                                                                   ~'~ ~~~~
 4
                                                                         CENTFZA   IJiRiG i OF GA~IF':r NIA
                                                                         BY                          -'U ~'Y
 5

 6
 7

 8                                       UNITED STATES DISTRICT COURT

 9                                     CENTRAL DISTRICT OF CALIFORNIA
10

11        UNITED STATES OF AMERICA,

12                                         Plaintiff,
13                               v.                           ORDER OF DETENTION AFTER HEARING
                                                                 (18 U.S.C. § 3142(1))
14
            Oft... \,\~`~~~        C~ ~\~~
15                                         Defendant.

16
17                                                            I.
18            A.(~n motion of the Government involving an alleged

19                1.() crime of violence;

20                2. ()offense with maximum sentence of life imprisonment or death;

21                3. (~arcotics or controlled substance offense with maximum sentence often or more
22                       years (21 U.S.C. §§ 801,/951, et. eus     ,/955a);
23                4. ()felony -defendant convicted oftwo or more prior offenses described above;

24                5.() any felony that is not otherwise a crime of violence that involves a minor victim, or
25                       possession or use of a firearm or destructive device or any other dangerous weapon,
26                       or a failure to register under 18 U.S.0 § 2250.
27           B.() On motion ()(by the Government)/()(by the Court sua ~s onte involving)
28 ///

                                      ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                                          Page 1 of 3
     1               1. ()serious risk defendant will flee;
  2                  2.() serious risk defendant will

  3                       a.() obstruct or attempt to obstruct justice;

  4                       b.() threaten, injure, or intimidate a prospective witness or juror or attempt to do so.
  5                                                             II.
  6            The Court finds no condition or combination ofconditions will reasonably assure:
  7            A. (-j'appearance of defendant as required; and/or

  8            B. (~afety of any person or the community.

 9                                                             III.
10           'The Court has considered:
1 1 I~         A. (~he nature and circumstances ofthe offense, including whether the offense is a crime of

12                  violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
13                  firearm, explosive, or destructive device;

14             B. (~he weight of evidence against the defendant;

15             C.(        the history and characteristics ofthe defendant;

16             D.(        the nature and seriousness of the danger to any person or to the community.

17                                                             IV.
18            The Court concludes:

19            A. (Defendant poses a risk to the safety of other persons or the community because:
20
21
22

23

24

25

26 I//

27 ///

28 ///

                                       ORDER OF DETENTION AFTER HEARING(IS U.S.C. §3142(1))

         CR-94 (06/07).                                                                                 Page 2 of3
     1         B.(        istory and characteristics indicate a serious risk that defendant will flee because:
 2

 3

 4

 5

 6

 7

 8            C.() A serious risk exists that defendant will:

 9                      1.() obstruct or attempt to obstruct justice;

10                      2.() threaten, injure or intimidate awitness/juror, because:
11

12'

13

14

15

16

17            D. (Defendant has not rebutted by sufficient evidence to the contrary the presumption

18                      provided in 18 U.S.C. § 3142(e).
19            IT IS ORDERED that defendant be detained prior to trial

20            IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections

21       facility separate from persons awaiting or serving sentences or person held pending appeal.
22           IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
23       consultation with his counsel.

24

25

26       DATED:            2~                     l
                                                  U.S. 1VrAGISTRATE /DISTRICT JUDGE
27

28

                                     ORDER OF DETENTION AI'TER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                                    Page 3 of3
